Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masuyama et al. (U.S. 2014/0023971 A1) discloses a photoresist composition comprising: a resin which comprises a structural unit represented by formula (I) of Masuyama et al.; a resin which comprises a structural unit having an acid-labile group and no structural unit represented by formula (I) of Masuyama et al.; and an acid generator represented by formula (II) of Masuyama et al.
Matsumiya et al. (U.S. 2012/0329969 A1) discloses a positive resist composition including a base component (A) which exhibits increased solubility in an alkali developing solution under action of acid and an acid-generator component (B) which generates acid upon exposure, the base component (A) including a polymeric compound (A1) containing a structural unit (a0) represented by general formula (a0-1) of Matsumiya et al., a structural unit (a1) derived from an acrylate ester containing an acid dissociable, dissolution inhibiting group, and a structural unit (a3) derived from an acrylate ester containing a hydroxy group-containing aliphatic hydrocarbon group represented by general formula (a3-1) of Matsumiya et al., and the amount of the structural unit (a3) based on the combined total of all structural units constituting the polymeric compound (A1) being in the range of 1 to 30 mol %.

Koshijima et al. (U.S. 2013/0078426 A1) discloses an actinic ray-sensitive or radiation-sensitive resin composition capable of forming a hole pattern which has an ultrafine pore diameter (for example, 60 nm or less) and has an excellent cross-sectional shape with excellent local pattern dimensional uniformity; and a resist film, a pattern forming method, a method for preparing an electronic device, and an electronic device, each using the same, are provided. The actinic ray-sensitive or radiation-sensitive resin composition includes (P) a resin containing 30 mol % or more of a repeating unit (a) represented by the following general formula (I) of Koshijima et al. based on all the repeating units; (B) a compound capable of generating an acid upon irradiation of actinic rays or radiation; and (G) a compound having at least one of a fluorine atom and a silicon atom, and further having basicity or being capable of increasing the basicity by an action of an acid.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In a resist composition which generates acid upon exposure and exhibits changed solubility in a developing solution under action of acid, the resist composition 5comprising: a resin component (A1) which exhibits changed solubility in a developing solution b01 and Rb02 of general formula (b1) is 2 or 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Thursday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




/Nicholas E Brown/Examiner, Art Unit 1737